Title: From Benjamin Franklin to William Strahan, 5 March 1785
From: Franklin, Benjamin
To: Strahan, William


				
					Dear Friend,
					Passy, Mar. 5. 1785
				
				I received your kind Letter by my Grandson. I thank you for the Civilities you show’d him when in London.
				
				I hope to get home this ensuing Summer. I shall have an old Acct. to settle there with the Family of our Friend Hall. There is a particular Article of some Importance, about which we were not agreed, but were to be determined by your Opinion. It was the Value of a Copy Right in an establish’d Newspaper, of each of which from eight to ten Thousand were printed. My long Absence from that Country, and immense Employment the little Time I was there, have hitherto prevented the Settlement of all the Accounts that had been between us; tho’ we never differ’d about them, & never should if that good honest Man had continued in Being.— To prevent all Dispute on the above Points with his Son it is that I now request your Decision, which I doubt not will be satisfactory to us both. With unchangeable Esteem, I am ever, my dear Friend, Yours most affectionately
				
					B. Franklin
					My Respects to Mrs Strahan—
				
			 
				Addressed: To / Wm Strahan, Esqr / King’s Printer / New street, Shoe / Lane / London
				Endorsed: Dr Franklin. Mar. 5. 1785.
			